Citation Nr: 0930835	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-08 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, currently characterized as posttraumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from February 1968 to February 
1970.  He served in Vietnam from July 1968 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran requested a hearing before a Veterans Law Judge 
to be held at the RO in December 2007.  However, he withdrew 
this request in April 2008.  


FINDINGS OF FACT

1.  The Veteran's brother was killed in Southeast Asia in 
1963, and medical evidence indicates that this is a 
sufficient stressor to result in the development of PTSD.  In 
addition, he flew in small planes dropping leaflets on the 
enemy and was likely shot at in this duty.

2.  The Veteran was treated for some psychiatric symptoms in 
service and over the years thereafter.  More recently PTSD 
has been diagnosed and attributed to his active service 
duties.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist 
the Veteran has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failures in the 
duty to notify or duty to assist are harmless error, as it 
has failed to result in any prejudice to the Veteran. 

The Veteran contends that he has developed PTSD as a result 
of his experiences in Vietnam.  He argues that the death of 
his brother in Southeast Asia before he entered the military 
was not only very traumatic, but left him in constant fear 
that he would also be killed there during his own tour.  
Furthermore, the Veteran notes that he served in a 
psychological operations unit, and that his duties included 
flying in Air Force planes to assist in dropping leaflets and 
playing audio tapes.  He states that the planes had to fly 
close to the ground for these duties, and that their planes 
were sometimes struck by small arms fire.  On one occasion, 
he notes that that aircraft was damaged by this fire, and on 
another occasion he reports that an engine caught fire 
shortly after take off and the aircraft had to return to base 
for an emergency landing.  He believes that these incidents 
also served as stressors which led to the development of his 
PTSD.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the veteran and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

In this case, the Board notes that the evidence includes 
clear diagnoses of PTSD that have been offered by several VA 
doctors and other medical personnel, as well as a private 
psychologist.  Therefore, whether or not the Veteran's claim 
may be granted will depend on whether or not there is 
evidence of a link between his current diagnosis of PTSD and 
his claimed stressors, as well as whether or not there is 
credible evidence that his claimed stressors occurred.  

As previously noted, one of the Veteran's claimed stressors 
was the death of his brother in Southeast Asia while flying 
with Air America five years prior to his entry into active 
service.  The Veteran argues that because of this event, he 
was in great fear of losing his own life when he went to 
Vietnam five years later.  

The Board notes that the Veteran has submitted evidence to 
support his contention that his brother was killed in 
Southeast Asia while flying with Air America in 1963.  In 
addition, the Board has conducted its own internet search and 
found further corroborating evidence that the Veteran's 
brother was killed in a plane crash in Laos in 1963.  
Therefore, the Board accepts the occurrence of this event.  
The question becomes whether or not this event was sufficient 
to result in the development of his PTSD.  

In regards to the Veteran's other stressors that allegedly 
occurred while flying with a psychological operations unit, 
the Veteran's personnel records confirm that he served in 
Vietnam from July 1968 to July 1969.  He was assigned to the 
10th psychological operations battalion as a clerk-typist.  
However, his awards and decorations include an Army Aviation 
Aircraft Crewman Badge and an Air Medal, which would indicate 
that he flew aboard aircraft for reasons other than mere 
transportation.  The Board notes that while the individual 
incidents such as damage to the plane from small arms fire or 
an emergency landing would likely be impossible to 
corroborate, such incidents seem consistent with the nature 
of the Veteran's service.  When the benefit of the doubt is 
resolved in favor of the Veteran, the Board finds that it is 
more likely than not that they occurred.  Again, the relevant 
question becomes whether or not these incidents were 
sufficient to result in the development of his PTSD.

The Board notes that as the death of the Veteran's brother 
occurred prior to entry into active service, there is a 
possibility that the Veteran already had PTSD at the time of 
his entry into service.  A review of the Veteran's service 
treatment records show that a medical history obtained at the 
time of his induction indicates that he answered "yes" when 
asked if he had ever had nervous trouble of any sort.  The 
physician's comments noted "nervous - mild", without further 
elaboration.  

However, the Veteran's June 1968 pre-induction examination 
found that he was psychiatrically normal.  Regulations state 
that the Veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered s noted.  38 C.F.R. § 3.304(b).  
Therefore, as the entrance examination was normal, the Board 
finds that the Veteran must be presumed to have been sound 
upon entry into active service.  

The remaining service treatment records include a December 
1969 report signed by a social work officer and a 
psychiatrist.  This notes that the Veteran had been seen on 
numerous occasions at Mental Hygiene in the past.  He was 
originally referred due to anxiety and depression.  However, 
the report states that it was determined that the Veteran had 
a personality disorder, and the signatories opined that he 
was not suffering from any psychosis or disabling neurosis.  
The January 1970 discharge examination shows that the 
psychiatric evaluation was normal.  

The post service medical records include treatment records 
from a private mental health clinic dated from 1987 to 1991.  
He presented with depression.  These records note that the 
Veteran had previously been treated at the same facility six 
years earlier for an unspecified condition.  

VA treatment records show that the Veteran was first 
diagnosed with PTSD in March 2000.  While the examiner did 
not explicitly relate the PTSD to service, the only stressors 
that were discussed were the death of his brother in 
Southeast Asia, and his military experiences in Vietnam while 
flying with his psychological operations unit.  

The Veteran was afforded a VA psychiatric examination in 
March 2005.  The claims folder was not available for review.  
However, the history provided by the Veteran and discussed by 
the examiner is consistent with the evidence contained in the 
claims folder.  At the completion of the interview and 
examination, the examiner stated that the Veteran appeared to 
be suffering from a PTSD that is secondary to his military 
service in Vietnam.  The examiner added that this was 
particularly relevant due to the fact that his brother died 
in Vietnam prior to his service there.  

Additional VA treatment records dated from 2005 to 2007 
include diagnoses of PTSD from several doctors as well as VA 
social workers.  The only stressors discussed by these 
clinicians in relation to the Veteran's PTSD were the death 
of his brother and his military experiences in Vietnam.

An October 2007 letter from a VA clinical social worker 
states that he has been the Veteran's primary therapist since 
he first presented to his particular clinic in September 
2004.  He notes that the Veteran had been evaluated and 
treated by four psychiatrists, two psychologists, and him, 
and that each of these clinicians had evaluated the Veteran 
as carrying a diagnosis of PTSD.  He further noted that the 
Veteran's psychiatric treatment team all recognized the 
legitimacy of the Veteran's two stressors, which he 
identified as the death of his brother, and the combat 
related flight operations in which he participated in 
Vietnam.  He added that nowhere in the record was there 
evidence that the Veteran had presented false information, 
and there was no indication that he was malingering.  He 
noted that the Veteran had shown him records indicating that 
he had sought treatment at the Mental Hygiene Clinic at Fort 
Carson, Colorado in 1968 for depression and anxiety, and that 
these records referred to the death of his brother.  The 
social worker also stated that the Veteran had described his 
terror upon arriving in Vietnam with the belief that he would 
meet the same fate as his brother.  Finally, he noted that 
the Veteran had received consistent treatment since his 
return from Vietnam and discharge from service. 

After consideration of the Veteran's contentions and the 
evidence of record, the Board finds that entitlement to 
service connection for PTSD is warranted.  

As previously noted, the Board accepts the occurrence of 
death of the Veteran's brother as a stressor.  Both the March 
2005 VA examiner and the October 2007 letter from the VA 
social worker clearly relate this event to the development of 
the Veteran's PTSD.  In this regard, the Board notes the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) [hereinafter DSM-IV] states that an extreme 
traumatic stressor that could lead to the development of PTSD 
includes "learning about unexpected or violent death, serious 
harm, or threat of death or injury experienced by a family 
member or other close associate".  

The problem with the Veteran's claim to date has apparently 
been with the timing of this stressor.  It occurred five 
years prior to the Veteran's entry into active service.  
However, the Board notes that the date of the stressor is not 
the deciding factor.  Instead, service connection in this 
case depends on the date that PTSD initially manifested.  As 
previously noted the Veteran is presumed to have been sound 
when he entered service, and there is no clear and 
unmistakable evidence to show that PTSD existed prior to that 
time.  Once in service, his service treatment records show 
that he was seen for depression and anxiety.  When the 
opinion of the March 2005 VA examiner and the October 2007 
letter form the VA social worker is considered, the Board 
resolves the benefit of the doubt in favor of the Veteran and 
finds that it is as likely as not that the symptoms for which 
he were treated in service was the initial incurrence of his 
PTSD.  Therefore, as there is evidence of psychiatric 
symptoms in service, evidence of continued treatment for this 
disability after service, and evidence of a current 
diagnosis, entitlement to service connection is established.  


ORDER

Entitlement to service connection for PTSD is granted.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


